— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered September 8, 1982, convicting him of murder in the second degree (two counts), and attempted robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Chetta, J.), of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
*342The defendant’s argument that the pretrial lineup identification of him by the eyewitness to the crime was tainted because his photograph appeared in an article on the incident published in the New York Post prior to the lineup is without merit. The eyewitness did not see the newspaper article and photograph, and there is nothing in the present record to indicate that the photograph published in the newspaper was supplied by law enforcement officials (see, People v Marshall, 91 AD2d 643). The defendant’s contention that remarks made by the prosecutor during his summation denied him a fair trial is also without merit (see, People v Mayrant, 109 AD2d 850). We have considered the defendant’s other contention and find it to be without merit. Thompson, J. P., Niehoff, Rubin and Eiber, JJ., concur.